DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

3. 	Claims 1-2, 7-9 are rejected under 35 U.S.C. 103 as being un-patentable over Johnson et al., US 2008/0136019 A1. 
Claim 1. Johnson et al., discloses an under-bump metallurgy (UBM) structure (such as the structure of fig. 9), comprising:  
-a titanium layer (item 802, [0042]) on top of a far back of line (FBEOL) of a semiconductor (item 202); 
-a first copper layer (item 202) on top of the titanium layer; 
-and a protective surface layer (PSL) (item 808) on top of the first copper layer.
Johnson appears to not disclose that the under-bump metallurgy (UBM) structure is free of gold processing. However, [0043] of Johnson suggests an optional protective layer (not shown) may be used to prevent oxidation of the NiV material. For example, a thin layer of aluminum may be deposited using sputter deposition. 
Therefore, to protect the surface of the device for better performance, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the structure of Johnson et al., by forming a thin layer of aluminum on top of the first copper layer, thus protect the device metallization while providing a good adhesion/bonding between the solder and device metallization.

With respect to claim 2. Johnson discloses the UBM structure of claim 1, above, but does not specify wherein the PSL is selective, or non-selective. However, it is noted that the abstract indicated that according to a third embodiment, the UBM structure comprises: (i) a thin layer of metal, such as titanium or aluminum or Ti/W alloy; (ii) a metal, such as NiV, W, Ti, Pt, TiW alloy or Ti/W/N alloy; and (iii) a metal alloy such as Pd--P, Ni--P, NiV, or TiW, followed by a layer of gold. Alternatively, a gold, silver, or palladium bump may be used instead of a solder bump in the UBM structure. Therefore, it would have also been obvious to one having ordinary skill in the art at the time the invention was made to select the appropriate material for the PSL layer during the process, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416. 

Claim 7. Johnson discloses the UBM structure of claim 1, wherein the PSL is configured to be removable before the UBM structure accepts a solder ball to connect to a second semiconductor structure. This limitation would read through fig. 12 of Johnson as [0068] disclose that after formation of the UBM structure, in accordance with one of the examples described above or with other appropriate fabrication approaches, an interconnect bump (e.g., a solder bump) is formed on the UBM structure. The solder bump is formed at the wafer level and attached to the UBM structure through, for example, reflow or plating methods. A general illustration of solder bump structure 1400 is provided in FIG. 12. 

Claim 8. The UBM structure of claim 7, wherein the PSL is selected from a group consisting of: titanium (Ti); titanium-tungsten (TiW); chromium (Cr); cobalt (Co); cobalt/tungsten/phosphorus alloy (CoWP); and benzotriazole (BTA). This limitation would read through the abstract that indicated “according to a third embodiment, the UBM structure comprises: (i) a thin layer of metal, such as titanium or aluminum or Ti/W alloy; (ii) a metal, such as NiV, W, Ti, Pt, TiW alloy or Ti/W/N alloy; and (iii) a metal alloy such as Pd--P, Ni--P, NiV, or TiW, followed by a layer of gold. Alternatively, a gold, silver, or palladium bump may be used instead of a solder bump in the UBM structure. 

Claim 9. The UBM structure of claim 1, wherein: the PSL is configured not to be removed before the UBM structure accepts a solder ball to connect to a second semiconductor structure; and the PSL is selected from a group consisting of: ruthenium (Ru); rhodium (Rh); iridium (Ir); osmium (Os); palladium (Pd); and platinum (Pt). This limitation would read through the abstract that indicated “according to a third embodiment, the UBM structure comprises: (i) a thin layer of metal, such as titanium or aluminum or Ti/W alloy; (ii) a metal, such as NiV, W, Ti, Pt, TiW alloy or Ti/W/N alloy; and (iii) a metal alloy such as Pd--P, Ni--P, NiV, or TiW, followed by a layer of gold. Alternatively, a gold, silver, or palladium bump may be used instead of a solder bump in the UBM structure. 

4. 	Claims 4-6 are rejected under 35 U.S.C. 103 as being un-patentable over Johnson et al., US 2008/0136019 A1, in view of Kuo et al., US 8,415,243.
      In reference to claim 4, Johnson discloses the UBM structure of claim 1, but does not specifically specify “further comprising a second copper layer on top of the first copper layer and below the PSL”. However, in view of the UBM structure of fig. 2K of Kuo that shows item 120 (cu) on top of item 112 (cu), below item 132 (PLS). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the structure of Johnson with the UBM structure of fig. 2K of Kuo, for prohibiting dissociation of copper ions and eliminates indentation situation due to protection from wrap layers and prevents short phenomenon by reducing the space located between the two adjacent copper bumps.

Claim 5. The UBM structure of claim 4, further comprising a nickel layer (such as item 131, fig. 2k of Kuo) on top of the first or second copper layer.

Claim 6. The UBM structure of claim 5, wherein a top copper layer is directly on top of the nickel layer (such as item 131, fig. 2k of Kuo).

 Response to Arguments
        Claim Rejections - 35 USC § 112
5.	The rejections of claim 2 based on 35 U.S.C. 112 (pre-AIA ), second paragraph in the last office action is withdrawn based on the amendments submitted on 08/13/2022.

6. 	Applicant's arguments filed 08/13/2022 have been fully considered but they are not persuasive.
Applicant contends that "Johnson appears to not disclose that the under-bump metallurgy (UBM) structure is free of gold processing”. In response, it is noted that the claim invention is a comprising claim. [0020] of Johnson indicates that the UBM structure comprises: a thin layer of metal (e.g., titanium, aluminum, or Ti/W alloy) having good electrical conductivity and adhesion, from this statement, the under-bump metallurgy (UBM) structure is free of gold processing. Therefore, as a comprising claim, the gold layer would be an alternative. Thus, the reference meets this limitation. Accordingly, claims 2, 4-9 are also be rejected, at least by virtue of their dependencies from Claim 1.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                         /DALE E PAGE/ Supervisory Patent Examiner, Art Unit 2899